MEMORANDUM **
Luis Arturo Carranza, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion for reconsideration. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion for reconsideration for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petition.
We do not consider Carranza’s arguments concerning the BIA’s September 17, 2002 decision because Carranza did not file a timely petition for review of that decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
To the extent Carranza challenges the BIA’s denial of his motion for reconsideration, the challenge fails because the BIA’s stated reasons were not “arbitrary, irrational, or contrary to law.” See Carancho v. INS, 68 F.3d 356, 360 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.